Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered April 20, 2005, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 18 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning identification and credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). In addition to identification testimony, there was corroborating fingerprint evidence.
Defendant’s constitutional challenge to the procedure under which he was sentenced as a persistent violent felony offender is without merit (see Almendarez-Torres v United States, 523 US 224 [1998]).
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.E, Andrias, Marlow, Buckley and McGuire, JJ.